Citation Nr: 1134908	
Decision Date: 09/19/11    Archive Date: 09/23/11	

DOCKET NO.  08-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as an anxiety disorder.  

3.  Entitlement to service connection for a chronic skin disorder, including skin discoloration and chloracne, claimed as the residual of exposure to Agent Orange.  

4.  Entitlement to service connection for a left eye disorder, to include loss of vision in the left eye.  

5.  Entitlement to service connection for deep vein thrombosis with chronic stasis ulcer of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  Additional pertinent evidence of record is to the effect that the Veteran served in the Republic of Korea from May 1966 to June 1967.  

This case comes before the Board of Veterans Appeals (Board) on appeal of an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Denver, Colorado.  

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed psychiatric disability.   

In that regard, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a chronic psychiatric disorder.  In point of fact, the earliest clinical indication of the presence of an arguably chronic psychiatric disability is revealed by VA medical records dated in June and July 2005, almost 40 years following the Veteran's discharge from service, at which time he received a diagnosis of polysubstance dependence.  Significantly, in addition to that diagnosis, the Veteran has received other psychiatric diagnoses of posttraumatic stress disorder with depression, dementia, and alcohol-related cognitive disorder.  

The Board observes that, following a VA psychiatric examination in September 2006 (which examination, it should be noted, involved a full review of the Veteran's claims folder), the examiner was of the opinion that a full diagnosis of posttraumatic stress disorder could not be given, inasmuch as the Veteran was unable to provide details of his military service and specific stressors.  While in the opinion of the examiner, the Veteran was suffering from an anxiety disorder which was "as likely as not" the result of his active military service, that conclusion appears to have been based upon information provided by the Veteran's sister, and not the Veteran himself.  Significantly, while the Veteran has attributed the origin of his current psychiatric disability (including posttraumatic stress disorder) to his service as a forward observer in the Republic of Vietnam, based on correspondence received from the National Personnel Records Center, there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

The Board acknowledges that, in correspondence from a private physician's assistant dated in May 2007, it was noted that the Veteran had undergone a "thorough psychiatric evaluation" leading to the conclusion that his mental/emotional problems were "due to posttraumatic stress disorder relating to the time he served in the military both in Vietnam and Korea 25 years ago."  However, a copy of that psychiatric evaluation is not at this time a part of the Veteran's claims folder.  Nor has any rationale been provided for the conclusion that the Veteran's "mental/emotional" problems are due to posttraumatic stress disorder related to his active military service.  

Finally, the Board observes that, on various occasions during the course of his appeal, the Veteran was described as in receipt of Social Security disability benefits.  However, the Veteran's claims folder does not currently contain a copy of the determination granting the Veteran Social Security disability benefits, or of the clinical records considered in reaching that determination.  Nor does the record reflect that VA has sought to obtain those records.  Pursuant to applicable case law, where VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  

Accordingly, in light of the aforementioned, and in deference to the request of the Veteran's accredited representative, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Social Security Administration with a request that they provide a copy of the decision concerning the Veteran's claim for disability benefits.  Any medical records utilized in the award of Social Security disability benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2007, the date of the most recent pertinent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the exact nature and etiology of his claimed psychiatric disorder (including anxiety disorder and posttraumatic stress disorder).  To the extent possible, that examination should be conducted by a psychiatrist who has not heretofore seen or examined the Veteran.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claim.  

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.

If the Veteran is found to have a psychiatric diagnosis other than PTSD, such as anxiety disorder, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed psychiatric illness had its onset during service or is otherwise related to service.
In offering the opinion(s), the examiner should specifically take into account the fact that, based on a review of the Veteran's service personnel records, he had no documented service in the Republic of Vietnam.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  A notation to the effect that this record review has taken place must be included in the examination report.  

4.  The RO/AMC should then readjudicate the Veteran's claims for service connection for posttraumatic stress disorder, an acquired psychiatric disorder (claimed as anxiety disorder), a skin disorder, to include skin discoloration and chloracne (claimed as the residual of exposure to Agent Orange), a left eye disorder (to include loss of vision in the left eye) and deep vein thrombosis with chronic stasis ulcer of the left leg.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case in April 2008.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



